We think the judgment should be reversed. The court found that there was a direct conflict in the evidence as to a promise of remarriage. Whether there was such a promise, and if so, what the existing intention of the defendant was at the time with reference to performing the promise are within the province of the trial court to determine. A careful consideration of the evidence points convincingly to the fact that, if a promise was in fact made, it was made without intention to perform. If there was a fraudulent promise of remarriage, it cannot under the evidence in this action be reconciled with the finding that the promise did not induce the plaintiff to execute and deliver the deed.